Case 4:19-cv-02994 Document 26-4 Filed on 01/30/20 in TXSD Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

DISH NETWORK L.L.C., §
§ Civil Action No. 4:19-cv-2994

Plaintiff, §

§

V. §

§

HUNG TRAN and THINGA NGUYEN, — §

individually and together d/b/a Easybox §

IPTV, §

§

Defendants. §

§

Declaration of Gregory Duval

I, Gregory Duval, of Englewood, Colorado declare as follows:

1. I make this declaration based on personal knowledge and, if called upon to testify,
would testify competently as stated herein. |

2. Iam employed as Chief Operating Officer with NagraStar LLC (“NagraStar”). My
responsibilities include managing and directing NagraStar’s anti-piracy and infringement
investigations, and support of legal actions. For purposes of this case, NagraStar and its affiliate
Nagravision SA (together, “Nagra”) have been tasked by Plaintiff DISH Network L.L.C. (“DISH”)
to provide an analysis on whether television channels licensed to DISH are aired on Defendants’
Easybox service. The channels examined include those referred to as the “Protected Channels” in
the First Amended Complaint filed by DISH.

3. Nagra performed extensive monitoring of the Easybox service, which started on or
about January 26, 2016 and remains ongoing. I prepared this declaration based on my review of
monitoring reports and corresponding screenshots of the Easybox service that were prepared and

compiled by employees of Nagra acting under my supervision.
Case 4:19-cv-02994 Document 26-4 Filed on 01/30/20 in TXSD Page 2 of 7

Nagra’s Purchase of Easybox

4. Nagra purchased two set-top boxes used to access the Easybox service from
https://www.easybox.tv (“Easybox.tv”). Payments were made via PayPal to PayPal account
numbers ending in 8513 and 8797, which were accounts owned by Defendants Thi Nga Nguyen
and Hung Tran, respectively. The set-top boxes Nagra purchased were shipped to the addresses
of Nagra investigators located in the United States.

5. Easybox.tv had a “Where to Buy” page that identifies www. buyarabicty.com
(“BuyArabicTV.com”) and www.iptv4arab.com (“IPTV4Arab.com”) as authorized Easybox
dealers in the United States.

a. BuyArabicT V.com is owned and/or controlled by Finest Bargain Inc. of
Folcroft, PA:

b. IPTV4Arab.com had a “Contact Us” page that identified ACE Discount
Store, 786 Nostrand Ave., Brooklyn, NY 11216.

6. An Easybox set-top box received by Nagra included a return shipping address of
8160 Cadillac Hwy., Benzonia, MI 49616, which was the address of Xpert Fulfillment, Inc., a
warehousing and logistics service provider.

Easybox Monitoring and Network Analysis

7. The Easybox set-top boxes that Nagra purchased were made through Nagra in
Denver, Colorado or its investigator in the United States to ensure Nagra received the same
equipment and service as any other user of Easybox located in the United States. Nagra also used
a United States IP address in monitoring the Easybox service to make certain that channels

observed by Nagra were available and not geo-blocked to users in the United States.
Case 4:19-cv-02994 Document 26-4 Filed on 01/30/20 in TXSD Page 3 of 7

8. Nagra regularly monitored the LIVE TV section of the Easybox service. Attached
as Exhibit 1 is a true and correct copy of the results, listing each date that the Protected Channels
were observed on the Easybox service by Nagra. The results are summarized in relevant part as
follows:

a. Al Arabiya was observed on the Easybox service on February 5, 2016, and
numerous times thereafter up through January 3, 2020;

b. Al Hayah | was observed on the Easybox service on January 26, 2016, and
numerous times thereafter up through September 10, 2019;

c. Al Jazeera Arabic News was observed on the Easybox service on January
26, 2016, and numerous times thereafter up through November 13, 2019;

d. Al Jazeera Mubasher was observed on the Easybox service on June 22,
2017, and numerous times thereafter up through September 10, 2019;

e. ART Cima was observed on the Easybox service on February 26, 2018, and
numerous times thereafter up through September 10, 2019;

f. ARY Digital was observed on the Easybox service on May 9, 2016, and
numerous times thereafter up through September 10, 2019;

g. B4U Music was observed on the Easybox service on May 9, 2016, and
numerous times thereafter up through March 22, 2019;

h. CBC was observed on the Easybox service on February 26, 2018, and
numerous times thereafter up through September 10, 2019;

i. CBC Drama was observed on the Easybox service on September 27, 2018,

and numerous times thereafter up through January 3, 2020;

tad
Case 4:19-cv-02994 Document 26-4 Filed on 01/30/20 in TXSD Page 4 of 7

j. Dream 2 was observed on the Easybox service on January 26, 2016, and
numerous times thereafter up through September 10, 2019;

k. Future TV was observed on the Easybox service on February 23, 2016, and
numerous times thereafter up through March 22, 2019;

1. Geo News was observed on the Easybox service on June 14, 2016, and
numerous times thereafter up through March 22, 2019;

m. Geo TV was observed on the Easybox service on March 22, 2019;

n. Hekayat was observed on the Easybox service on December 13, 2016, and
numerous times thereafter up through September 10, 2019;

oO. Hum TV was observed on the Easybox service on January 24, 2017, and
numerous times thereafter up through September 10, 2019;

p. Hum World was observed on the Easybox service on March 22, 2019, and
several times thereafter up through July 10, 2019;

q. LBC was observed on the Easybox service on January 26, 2016, and
numerous times thereafter up through January 3, 2020;

r. LDC was observed on the Easybox service on January 26, 2016, and
numerous times thereafter up through December 11, 2019;

S. MBC1 was observed on the Easybox service on January 26, 2016, and
numerous times thereafter up through January 3, 2020;

t. MBC Drama was observed on Easybox service on January 26, 2016, and
numerous times thereafter up through August 6, 2019;

u. MBC Kids/MBC3 was observed on the Easybox service on January 26,

2016, and numerous times thereafter up through January 3, 2020;
Case 4:19-cv-02994 Document 26-4 Filed on 01/30/20 in TXSD Page 5 of 7

V. MBC Masr was observed on the Easybox service on January 26, 2016, and
numerous times thereafter up through January 3, 2020;

Ww. Melody Classic was observed on the Easybox service on March 1, 2016,
and numerous times thereafter up through March 18, 2019;

Xx. SAB was observed on the Easybox service on May 16, 2016, and numerous

times thereafter up through September 20, 2019; and

y. SET Max was observed on the Easybox service on June 22, 2017, and

numerous times thereafter up through September 10, 2019.

9. Nagra analyzed the network traffic of the Easybox set-top box and service and
concluded that computer servers identified by the following IP addresses, which are grouped by
content delivery networks (“CDNs”), were used to retransmit the Protected Channels:

a. Global Layer B.V. of the Netherlands — 109.202.107.174; 109.202.108.222;
109.232.224.13;  109.232.227.38; 109.232.227.50; 134.19.180.26; 134.19.180.30;
134.19.181.172;  134.19.187.22;  134.19.187.198; 134.19.187.226; 134.19.191.166;
134.19.191.194;  185.23.213.74; 213.152.160.5; 213.152.168.6;  213.152.170.4;
213,152.170.56; 213.152.170.76; 213.152.173.36; 213.152.173.38; and 213.152.173.39 —
DomainTools Whois records confirming that each IP address is assigned to Global Layer
B.V. are attached as Exhibit 2;

b. WorldStream B.V. of the Netherlands — 62.112.8.82; 89.38.97.64;
190.2.131.56; and 217.23.13.8 — DomainTools Whois records confirming that each IP

address is assigned to WorldStream B.V. are attached as Exhibit 3;
Case 4:19-cv-02994 Document 26-4 Filed on 01/30/20 in TXSD Page 6 of 7

C. OVH Hosting, Inc. of Canada — 144.217.72.45; and 149.56.26.88 —

DomainTools Whois records confirming that each IP address is assigned to OVH Hosting,

Inc. are attached as Exhibit 4; and

d. Netrouting Inc. of the United States — 104.245.124.250 — DomainTools

Whois records confirming that this IP address is assigned to Netrouting Inc. are attached

as Exhibit 3.

10. On January 3, 2020, Nagra analyzed the network traffic of the Protected Channels
transmitted on the Easybox service. Nagra concluded that the computer servers being used to
transmit the Protected Channels are identified by IP addresses 134.19.180.26; 134.19.180.30;
134.19.191.194; and 213.152.173.38. DomainTools Whois records confirming that each of these
IP address is assigned to Global Layer B.V. are attached as Exhibit 2. Disabling these computer
servers will at least temporarily prevent Defendants from being able to distribute the Protected
Channels on the Easybox service. |

11. Nagra also analyzed the network traffic of the Easybox set-top box and service and
concluded that two domain names are being used to distribute the Protected Channels. The domain
names e900x.com and k2442.com are being used to identify the authentication server that provides
Easybox-authorized users with access to the Protected Channels. Whois records for e900x.com,
k2442.com, and easvbox.tv are attached as Exhibit 6. Verisign, Inc. is the registry for .com and
.tv domains. Transferring these domain names to DISH would stop Defendants, at least
temporarily, from being able to distribute the Protected Channels to their service users in violation

of DISH’s rights.
Case 4:19-cv-02994 Document 26-4 Filed on 01/30/20 in TXSD Page 7 of 7

Conclusion

12. The Protected Channels were routinely transmitted using the Easybox service, from
the time Nagra started monitoring the service on January 26, 2016, up through the time of Nagra’s
most recent analysis of the service on January 3, 2020. Nagra identified at least 937 separate
instances of the Protected Channels being transmitted on the Easybox service during that
approximately 47 month time period. The Protected Channels were observed at various times and
days of the week, demonstrating that Defendants generally transmitted the Protected Channels 24
hours per day, 7 days per week.

13. Nagra did, however, experience interruption or downtime in the transmission of the
Protected Channels through the Easybox service. At times the Protected Channels were
completely unavailable, while in other instances Nagra observed freezing or glitches such that the
channels did not display properly or otherwise lacked in picture quality.

14. Disabling and transferring the e900x.com, k2442.com, and easybox.tv domains to
DISH and disabling the computer servers identified by IP addresses 134.19.180.26; 134.19.180.30;
134.19.191.194; and 213.152.173.38 should at least temporarily prevent Defendants from
distributing the Protected Channels.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on January /6, 2020
79

/
fy

L¢

 

Gieeery Duval
